People v Trent (2020 NY Slip Op 02942)





People v Trent


2020 NY Slip Op 02942


Decided on May 20, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2018-13462
 (Ind. No. 1728/17)

[*1]The People of the State of New York, respondent,
vClarence W. Trent, appellant.


Law Office of John L. Maccarone P.C., Glen Cove, NY, for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Edward A. Bannan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Timothy P. Mazzei, J.), imposed September 25, 2018, sentencing him to two concurrent determinate terms of imprisonment of 12 years, to be followed by 5 years of postrelease supervision, upon his conviction of robbery in the first degree (two counts), upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed from two concurrent determinate terms of imprisonment of 12 years, to be followed by 5 years of postrelease supervision, to two concurrent determinate terms of imprisonment of 8½ years, to be followed by 3½ years of postrelease supervision.
The sentence was excessive to the extent indicated herein (see People v Suitte , 90 AD2d 80).
MASTRO, J.P., LEVENTHAL, MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court